                                                               
                                                                               
Exhibit 10.33

 

March 13, 2002

Clarification to Shuffle Master, Inc. 2002 Stock Option Plan

 

1.                Paragraph 14 of the Shuffle Master, Inc. 2002 Stock Option
Plan (the “New Plan”) is hereby deleted in its entirety and the following is
substituted therefore as a new Paragraph 14:

 

14.                                 Modification of Outstanding Options.  The
Committee may accelerate the exercisability of an outstanding Option and may
authorize modification of any outstanding Option with the consent of the
Optionee when and subject to such conditions as are deemed to be in the best
interests of the Company and in accordance with the purposes of the Plan;
provided however, that except as provided in Paragraph 8 hereof, no previously
granted Option will be repriced by lowering the Exercise Price thereof, nor will
a previously granted Option be cancelled with a subsequent replacement or
regrant of that same Option with a lower Exercise Price, without the prior
approval of the stockholders of the Company.

 

2.                Paragraph 20 of the New Plan is hereby deleted in its entirety
and the following is substituted therefore as a new Paragraph 20.

 

20.                                 Modifications to the Plan.  The Board may
make such modifications of the Plan as it shall deem advisable, but may not,
without further approval of the stockholders of the Company, except as provided
in Section 8 hereof, (a) increase the number of shares reserved for Options
under this Plan, (b) change the manner of determining the Option Exercise Price
for Incentive Stock Options, (c) increase the maximum term of the Options
provided for herein, (d) change the class of persons eligible to receive Options
under the Plan, or (e) reprice any previously granted Option by lowering the
Exercise Price or cancel any previously granted Option with a subsequent
replacement or regrant of that same Option with a lower Exercise Price.

 

3.             Except as expressly clarified hereby, the New Plan is reconfirmed
and ratified as being in full force and effect.

 

\s\ Mark L. Yoseloff

Mark L. Yoseloff

Chairman

 

 

\s\ Mark A. Lipparelli

Mark A. Lipparelli

Secretary

 